Appeal from a resettled order vacating so much of the orders previously made upon the settlement of the accounts of the trustees for the period ending April 30,1938, as awards counsel fees to the attorneys for the successor trustees and refers to an official referee the question of the reasonable value of the legal services performed and the propriety of charges made for services. Resettled order, in so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.